Name: 2004/814/EC: Council Decision of 4 October 2004 concerning the conclusion of an Agreement between the European Community and the Republic of Kazakhstan amending the Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  international trade;  technology and technical regulations
 Date Published: 2004-12-02; 2006-06-07

 2.12.2004 EN XM Official Journal of the European Union L 357/22 COUNCIL DECISION of 4 October 2004 concerning the conclusion of an Agreement between the European Community and the Republic of Kazakhstan amending the Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products (2004/814/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Partnership and Cooperation Agreement between the European Communities and their Member States and the Republic of Kazakhstan (1), entered into force on 1 July 1999. (2) Article 17(1) of the Partnership and Cooperation Agreement provides for trade in European Coal and Steel Community (hereinafter referred to as the ECSC) products to be governed by Title III of that Agreement, save for Article 11 thereof, and by the provisions of an Agreement on quantitative arrangements concerning exchanges of ECSC products. (3) On 22 July 2002 the ECSC and the Government of the Republic of Kazakhstan concluded such an Agreement on trade in certain steel products (2) (hereinafter referred to as the Agreement), approved on behalf of the ECSC by Commission Decision 2002/654/ECSC (3). (4) The ECSC Treaty expired on 23 July 2002 and the European Community took over all rights and obligations contracted by the ECSC. (5) The Parties agreed pursuant to Article 11(2) of the Agreement that it was to be continued and that all rights and obligations of the Parties under it were to be maintained after such expiry. (6) The Parties entered into consultations as provided for in Article 2 paragraph 6 of the Agreement and agreed to increase the quantitative limits set out in the Agreement to take into account the enlargement of the European Union. (7) The amending Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 1. The Agreement between the European Community and the Government of the Republic of Kazakhstan amending the Agreement between the ECSC and the Government of the Republic of Kazakhstan concerning trade in certain steel products is hereby approved on behalf of the Community. 2. The text of the amending Agreement (4) is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 4 October 2004. For the Council The President A. J. DE GEUS (1) OJ L 196, 28.7.1999, p. 3. (2) OJ L 222, 19.8.2002, p. 20. (3) OJ L 222, 19.8.2002, p. 19. (4) See page 23 of this Official Journal. AGREEMENT between the European Community and the Government of the Republic of Kazakhstan amending the Agreement between the European Coal and Steel Community and the Government of the Republic of Kazakhstan on trade in certain steel products THE EUROPEAN COMMUNITY, of the one part, and THE GOVERNMENT OF THE REPUBLIC OF KAZAKHSTAN, of the other part, being the Parties to this Agreement, WHEREAS: HAVE DECIDED to conclude this Agreement and to this end have designated as their Plenipotentiaries: THE EUROPEAN COMMUNITY: THE GOVERNMENT OF THE REPUBLIC OF KAZAKHSTAN: WHO HAVE AGREED AS FOLLOWS: Article 1 1.1. The quantitative limits for the year 2004 set out in Annex II of the Agreement shall be increased as laid down in Annex I of this Agreement. 1.2. The Parties agree that the exports from the Republic of Kazakhstan to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia of products included in Annex I of the Agreement shipped before 1 May 2004 shall not be deducted from the quantitative limits set out in Annex II of the Agreement. 1.3. For the purpose of applying paragraph 1.2, such shipments are considered to have taken place on the date of their loading onto the exporting transport as evidenced by the bill of lading or other transport documents. Article 2 2.1. Article 13(2) of Protocol A of the Agreement is replaced as specified in Annex II to this Agreement. 2.2. The list of the competent national authorities attached to Protocol A of the Agreement is replaced by Annex III of this Agreement. Article 3 This Agreement shall enter into force on the day of its signature. Article 4 This Agreement shall be drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish, Swedish, Kazakh and Russian languages, each of these texts being equally authentic. Hecho en Bruselas, el diez de noviembre del dos mil cuatro. V Bruselu dne desÃ ¡tÃ ©ho listopadu dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles den tiende november to tusind og fire. Geschehen zu BrÃ ¼ssel am zehnten November zweitausendundvier. Kahe tuhande neljanda aasta novembrikuu kÃ ¼mnendal pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã ´Ã ­Ã ºÃ ± Ã Ã ¿Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the tenth day of November in the year two thousand and four. Fait Ã Bruxelles, le dix novembre deux mille quatre. Fatto a Bruxelles, addÃ ¬ dieci novembre duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada desmitajÃ  novembrÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ lapkriÃ io deÃ ¡imtÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-negyedik Ã ©v november havÃ ¡nak tizedik napjÃ ¡n. MagÃ §mul fi Brussel fl-gÃ §axar jum ta' Novembru tas-sena elfejn u erbgÃ §a. Gedaan te Brussel, de tiende november tweeduizendvier. SporzÃ dzono w Brukseli, dnia dziesiÃ tego listopada roku dwutysiÃcznego czwartego. Feito em Bruxelas, em dez de Novembro de dois mil e quatro. V Bruseli desiateho novembra dvetisÃ ­cÃ ¡tyri. V Bruslju, desetega novembra leta dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ kymmenentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ marraskuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den tionde november tjugohundrafyra. Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Za EurÃ ³pske spoloÃ enstvo za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ r Europeiska gemenskapen Por el Gobierno de la RepÃ ºblica de KazajstÃ ¡n Za vlÃ ¡du Republiky KazachstÃ ¡n For regeringen for Republikken Kasakhstan Im Namen der Regierung der Republik Kasachstan Kasahstani Vabariigi valitsuse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã ºÃ Ã ²Ã ­Ã Ã ½Ã ·Ã Ã · Ã Ã ·Ã  Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ±Ã  Ã Ã ¿Ã Ã Ã ±Ã ¶Ã ±Ã ºÃ Ã Ã ¬Ã ½ For the Government of the Republic of Kazakhstan Pour le gouvernement de la RÃ ©publique du Kazakhstan Per il governo della Repubblica di Kazakistan KazahstÃ nas Republikas valdÃ «bas vÃ rdÃ  Kazachstano Respublikos VyriausybÃ s vardu A Kazah KÃ ¶ztÃ ¡rsasÃ ¡g KormÃ ¡nya rÃ ©szÃ ©rÃ l GÃ §all-Gvern tar-Repubblika tal-Kazakastan Voor de regering van de Republiek Kazachstan W imieniu rzÃ du Republiki Kazachstanu Pelo Governo da RepÃ ºblica do CazaquistÃ £o Za vlÃ ¡du KazaÃ ¡skej republiky Za Vlado Republike Kazahstan Kazakstanin tasavallan hallituksen puolesta FÃ r Republiken Kazakstans regering ANNEX I (tonnes) Products 2004 SA. (Flat products) SA1. (Coils) 5 228 SA1a. (Coils for rerolling) 500 SA2. (Heavy plate) 852 SA3. (Other flat products) 21 582 ANNEX II Article 13(2) to the Protocol A of the Agreement is replaced by the following: 2. Each document shall bear a standardised serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:  two letters identifying the exporting country as follows: KZ = Kazakhstan,  two letters identifying the intended Member State of customs clearance as follows: BE = Belgium CZ = Czech Republic DK = Denmark DE = Germany EE = Estonia EL = Greece ES = Spain FR = France IE = Ireland IT = Italy CY = Cyprus LV = Latvia LT = Lithuania LU = Luxembourg HU = Hungary MT = Malta NL = Netherlands AT = Austria PL = Poland PT = Portugal SI = Slovenia SK = Slovakia FI = Finland SE = Sweden GB = United Kingdom  a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 4  for 2004,  a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance. ANNEX III LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES SEZNAM PÃ Ã SLUÃ NÃ CH VNITROSTÃ TNÃ CH ORGÃ NÃ ® LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN PÃ DEVATE RIIKLIKE ASUTUSTE NIMEKIRI Ã ÃÃ Ã ¥ÃÃ ¥Ã Ã £Ã ÃÃ £ Ã ¤Ã ©Ã  Ã Ã ¡Ã §Ã ©Ã  Ã Ã Ã Ã Ã £Ã Ã £ Ã Ã Ã ÃÃ ©Ã  Ã ¤Ã ©Ã  Ã Ã ¡Ã Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE AUTORITÃ NAZIONALI COMPETENTI VALSTU KOMPETENTO IESTÃÃ ½U SARAKSTS ATSAKINGÃ ² NACIONALINIÃ ² INSTITUCIJÃ ² SÃ RAÃ AS AZ ILLETÃ KES NEMZETI HATÃ SÃ GOK LISTÃ JA LISTA TA' L-AWTORITAJIET KOMPETENTI NAZZJONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA WÃ AÃ CIWYCH ORGANÃ W KRAJOWYCH LISTA DAS AUTORIDADES NACIONAIS COMPETENTES ZOZNAM PRÃ SLUÃ NÃ CH Ã TÃ TNYCH ORGÃ NOV SEZNAM PRISTOJNIH NACIONALNIH ORGANOV LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA FÃ RTECKNING Ã VER BEHÃ RIGA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ  Service public fÃ ©dÃ ©ral Ã ©conomie, PME, classes moyennes et Ã ©nergie Administration du potentiel Ã ©conomique politiques d'accÃ ¨s aux marchÃ ©s, services Licences Rue GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©copieur (32-2) 230 83 22 Federale Overheidsdienst Economie, KMO, Middenstand & Energie Bestuur Economisch Potentieel Markttoegangsbeleid, Dienst Vergunningen Generaal Lemanstraat 60 B-1040 Brussel Fax (32-2) 230 83 22 Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 CZ-110 15 Praha 1 Fax: +420-22421 21 33 DANMARK Erhvervs- og Boligstyrelsen Ãkonomi- og Erhvervsministeriet VejlsÃ ¸vej 29 DK-8600 Silkeborg Fax (45) 35 46 64 01 DEUTSCHLAND Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn 1 Fax (49-61) 969 42 26 EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 EE-15072 Tallinn Faks: +372-6313 660 Ã Ã Ã Ã Ã Ã  Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ¡Ã ¿Ã Ã ½ Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¦Ã ±Ã ¾: (30-210) 32 86 094 ESPAÃ A Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior SubdirecciÃ ³n General de Productos Industriales Paseo de la Castellana 162 E-28046 Madrid Fax (34) 913 49 38 31 FRANCE SETICE 8, rue de la Tour-des-Dames F-75436 Paris Cedex 09 TÃ ©lÃ ©copieur (33-1) 55 07 46 69 IRELAND Department of Enterprise, Trade and Employment Import/Export Licensing, Block C Earlsfort Centre Hatch Street Dublin 2 Ireland Fax: (353-1) 631 25 62 ITALIA Ministero delle AttivitÃ produttive Direzione generale per la politica commerciale e per la gestione del regime degli scambi Viale America 341 I-00144 Roma Fax (39-06) 59 93 22 35/59 93 26 36 Ã Ã ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã ±Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Ã ¦Ã ±Ã ¾: (357-22) 37 51 20 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV-1519 RÃ «ga Fakss: + 371-728 08 82 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Faksas (370-5) 26 23 974 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences BP 113 L-2011 Luxembourg TÃ ©lÃ ©copieur (352) 46 61 38 MAGYARORSZÃ G Magyar Kereskedelmi EngedÃ ©lyezÃ ©si Hivatal Margit krt. 85. H-1024 Budapest Fax: (36-1) 336 73 02 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris MT-Valletta CMR02 Fax: + 356 2569 0299 NEDERLAND Belastingdienst/Douane centrale dienst voor in- en uitvoer Postbus 30003 Engelse Kamp 2 9700 RD Groningen Nederland Fax (31-50) 523 23 41 Ã STERREICH Bundesministerium fÃ ¼r Wirtschaft und Arbeit AuÃ enwirtschaftsadministration Abteilung C2/2 Stubenring 1 A-1011 Wien Fax: + 43-1-711 00/83 86 POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej pl. Trzech KrzyÃ ¼y 3/5 PL-00-507 Warszawa Fax: (48-22) 693 40 21/693 40 22 PORTUGAL MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo Rua Terreiro do Trigo EdifÃ ­cio da AlfÃ ¢ndega de Lisboa P-1140-060 Lisboa Fax: (351-21) 88142 61 SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je za ekonomske odnose s tujino Kotnikova 5 SI-1000 Ljubljana Faks: + 386-1-478 36 11 SLOVENSKÃ  REPUBLIKA Ministerstvo hospodÃ ¡rstva SR Odbor licenciÃ ­ MierovÃ ¡ 19 SK-827 15 Bratislava 212 Fax: + 421-2-43 42 39 19 SUOMI/FINLAND Tullihallitus PL 512 FI-00101 Helsinki Faksi (358) 20 492 28 52 Tullstyrelsen PB 512 FI-00101 Helsingfors Fax (358) 20 492 28 52 SVERIGE Kommerskollegium Box 6803 S-113 86 Stockholm Fax (46-8) 30 67 59 UNITED KINGDOM Department of Trade and Industry Import Licensing Branch Queensway House  West Precinct Billingham TS23 2NF United Kingdom Fax: (44-1642) 36 42 69